                           IN THE UNITED STATES DISTRICT COURT

                      FOR THE NORTHERN DISTRICT OF NEW YORK

DAVID L. KAMP,
                                                             No. 9:18-cv-00943-JKS
                       Petitioner,
                                                         MEMORANDUM DECISION
                     vs.

RAYMOND SHANLEY, Superintendent,
Coxsackie Correctional Facility,

                       Respondent.


       David L. Kamp, a New York state prisoner represented by counsel, filed a Petition for a

Writ of Habeas Corpus with this Court pursuant to 28 U.S.C. § 2254. Kamp is in the custody of

the New York State Department of Corrections and Community Supervision (“DOCCS”) and

incarcerated at Coxsackie Correctional Facility. Respondent has answered the Petition, and

Kamp has replied.

                            I. BACKGROUND/PRIOR PROCEEDINGS

       On January 11, 2013, Kamp was charged with 6 counts of third-degree criminal sexual

act in an indictment that alleged that Kamp licked his stepdaughter’s vagina on six separate

occasions over the course of July through September 2012 when the complainant was 16 years

old. Prior to trial, Kamp filed an omnibus motion seeking various forms on relief, including the

preclusion of any evidence of prior bad acts or other crimes. The People informed the trial court

that it did not intend to introduce prior bad acts or other crimes, and the court precluded the

People from introducing such evidence. The People subsequently filed a motion seeking to

introduce evidence that Kamp had inappropriately touched the complainant while applying
medical ointment to a skin rash, which they alleged was necessary “to provide the necessary

background information concerning the relationship between [Kamp] and the victim and to

explain a victim’s failure to disclose ongoing sexual abuse.” After hearing argument on the

motion, the trial court granted the application.

       At trial, the complainant testified that, in April 2012, her mother took her to a

dermatologist who prescribed a cream for rashes that had developed on the complainant’s body.

Although she testified that she could apply the rash herself, two or three times a week Kamp

would take the complainant into the bedroom he shared with her mother and check her entire

body for the rash, touching her breasts. She further testified that between July and September,

Kamp started touching and licking her vagina. In mid-September, the complainant told one of

her teachers. The complainant then spoke with her school’s guidance counselor, Police

Investigator Mike Ten Eyck, and Sarah Purdy, a child protective services caseworker.

       Sura Page, a licensed clinical worker, also testified for the prosecution about Child

Sexual Abuse Accommodation Syndrome, which attempts to explain the pattern of behavior

exhibited by child victims of sex abuse. Officer Ten Eyck further testified that, after speaking

with the complainant, he and Purdy met with Kamp at his home, during which time Ten Eyck

secretly recorded Kamp. The interview, in which Kamp denied sexually abusing the

complainant but admitted that he licked his fingers and touched her vagina with his wet fingers,

was played for the jury.

       Two of Kamp’s friends testified on his behalf that they knew the complainant and that

her demeanor had seemed fine during the time period at issue. Kamp’s mother and biological

son and daughter also testified on his behalf. Kamp also testified on his own behalf. According


                                                   2
to Kamp, when the complainant developed a rash that she could not reach or see, she would ask

Kamp to apply the cream for her, including for one rash that was either right on or near her

vagina. Kamp testified that the complainant had no issues showing him her vagina. He denied

sexually abusing the complainant and believed that his ex-wife wanted him out of the house

because she was seeing a man who moved into the marital home after Kamp’s arrest.

       At the conclusion of trial, the jury found Kamp guilty as charged. The trial court

sentenced him to six consecutive prison terms of 3 years, followed by 10 years of post-release

supervision, for an aggregate imprisonment term of 18 years.

       Through counsel, Kamp appealed his conviction, arguing that: 1) the admission of

uncharged crimes deprived him of due process and the right to a fair trial; 2) the trial court erred

in denying his request to adjourn sentencing after Kamp retained new counsel; 3) his sentence

was harsh and excessive; and 4) the verdict was against the weight of the evidence. The

Appellate Division of the New York Supreme Court unanimously affirmed Kamp’s conviction

and sentence in a reasoned opinion issued on June 18, 2015. People v. Kamp, 14 N.Y.S.3d 163,

166 (N.Y. App. Div. 2015). Kamp sought leave to appeal to the New York Court of Appeals his

uncharged crimes and failure to adjourn sentencing claims, which was denied without comment

on September 24, 2015. People v. Kamp, 40 N.E.3d 583, 583 (N.Y. 2015).

       Kamp then filed a counseled motion to vacate the judgment pursuant to New York

Criminal Procedure Law (“CPL”) § 440.10. In that motion, Kamp claimed that: 1) there was

newly-discovered evidence that the recording of his interview had been redacted and “did not

represent the actual event as it occurred in its entirety;” and 2) trial counsel was ineffective for

failing to authenticate the recording. The superior court denied the motion in a reasoned,


                                                  3
unpublished opinion concluding that there was no evidence that the authenticity of the recording

was in question and that the “anomalies” alleged in the forensic expert’s report offered in

support of the motion were not “borne out by the trial record, and even if accepted as true” did

not establish a “reasonable possibility” of a different outcome at trial. The Appellate Division

granted leave to appeal but ultimately affirmed the denial in a unanimous, reasoned opinion

opinion issued on May 17, 2018.1 People v. Kamp, 77 N.Y.S.3d 572, 573-74 (N.Y. App. Div.

2018). The appellate court agreed that “the forensic report is merely impeachment evidence to

attack the trial testimony of the investigator who testified as to the authenticity of the record,”

and the failure to investigate the authenticity of the record did not constitute ineffective

assistance. Id. at 573. Kamp sought leave to appeal the denial, which was summarily denied on

July 23, 2018. People v. Kamp, 108 N.E.3d 505, 505 (N.Y. 2018).

       Again proceeding through counsel, Kamp timely filed the instant Petition for a Writ of

Habeas Corpus to this Court on August 9, 2018. Docket No. 1 (“Petition”); see 28 U.S.C.

§ 2244(d)(1)(A).

                                      II. GROUNDS RAISED

       In his counseled Petition before this Court, Kamp argues that: 1) the post-conviction

review court’s adjudication without a hearing of his ineffective assistance claim was contrary to,

or based on an unreasonable application of, clearly-established federal constitutional authority;



       1
               While the appeal of his post-conviction relief application was pending in the
Appellate Division, Kamp filed a habeas petition in this Court which another judge dismissed
without prejudice for failure to exhaust state court remedies. See Docket No. 2, Case No. 9:18-
cv-00395-TJM-DEP. Because the dismissal of the initial habeas proceedings was without
prejudice to Kamp’s re-filing once his state court proceedings were completed, the instant
Petition does not constitute a second or successive petition and is properly before this Court.

                                                  4
2) the admission of uncharged crimes deprived him of due process and the right to a fair trial;

and 3) the trial court constitutionally erred in denying Kamp’s request to adjourn sentencing

after he retained new counsel.

                                  III. STANDARD OF REVIEW

       Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), 28 U.S.C.

§ 2254(d), this Court cannot grant relief unless the decision of the state court was “contrary to, or

involved an unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States,” § 2254(d)(1), or “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding,”

§ 2254(d)(2). A state-court decision is contrary to federal law if the state court applies a rule that

contradicts controlling Supreme Court authority or “if the state court confronts a set of facts that

are materially indistinguishable from a decision” of the Supreme Court, but nevertheless arrives

at a different result. Williams v. Taylor, 529 U.S. 362, 406 (2000). The term unreasonable is a

common term in the legal world. The Supreme Court has cautioned, however, that the range of

reasonable judgments may depend in part on the nature of the relevant rule argued to be clearly

established federal law. Yarborough v. Alvarado, 541 U.S. 652, 664 (2004) (“[E]valuating

whether a rule application was unreasonable requires considering the rule’s specificity. The

more general the rule, the more leeway courts have in reaching outcomes in case-by-case

determinations.”).

       To the extent that the Petition raises issues of the proper application of state law, they are

beyond the purview of this Court in a federal habeas proceeding. See Swarthout v. Cooke, 131 S.

Ct. 859, 863 (2011) (per curiam) (holding that it is of no federal concern whether state law was


                                                  5
correctly applied). It is a fundamental precept of dual federalism that the states possess primary

authority for defining and enforcing the criminal law. See, e.g., Estelle v. McGuire, 502 U.S. 62,

67-68 (1991) (a federal habeas court cannot reexamine a state court’s interpretation and

application of state law); Walton v. Arizona, 497 U.S. 639, 653 (1990) (presuming that the state

court knew and correctly applied state law), overruled on other grounds by Ring v. Arizona, 536

U.S. 584 (2002).

       In applying these standards on habeas review, this Court reviews the “last reasoned

decision” by the state court. Ylst v. Nunnemaker, 501 U.S. 797, 804 (1991); Jones v. Stinson,

229 F.3d 112, 118 (2d Cir. 2000). Where there is no reasoned decision of the state court

addressing the ground or grounds raised on the merits and no independent state grounds exist for

not addressing those grounds, this Court must decide the issues de novo on the record before it.

See Dolphy v. Mantello, 552 F.3d 236, 239-40 (2d Cir. 2009) (citing Spears v. Greiner, 459 F.3d

200, 203 (2d Cir. 2006)); cf. Wiggins v. Smith, 539 U.S. 510, 530-31 (2003) (applying a de novo

standard to a federal claim not reached by the state court). In so doing, the Court presumes that

the state court decided the claim on the merits and the decision rested on federal grounds. See

Coleman v. Thompson, 501 U.S. 722, 740 (1991); Harris v. Reed, 489 U.S. 255, 263 (1989); see

also Jimenez v. Walker, 458 F.3d 130, 140 (2d Cir. 2006) (explaining the Harris-Coleman

interplay); Fama v. Comm’r of Corr. Servs., 235 F.3d 804, 810-11 (2d Cir. 2000) (same). This

Court gives the presumed decision of the state court the same AEDPA deference that it would

give a reasoned decision of the state court. Harrington v. Richter, 131 S. Ct. 770, 784-85 (2011)

(rejecting the argument that a summary disposition was not entitled to § 2254(d) deference);

Jimenez, 458 F.3d at 145-46. Under the AEDPA, the state court’s findings of fact are presumed


                                                 6
to be correct unless the petitioner rebuts this presumption by clear and convincing evidence. 28

U.S.C. § 2254(e)(1); Miller-El v. Cockrell, 537 U.S. 322, 340 (2003).

                                         IV. DISCUSSION

       Ground 1.       Ineffective Assistance of Counsel/Dismissal of Post-Conviction Claim

       Kamp first argues that the post-conviction review court contravened or unreasonably

applied clearly-established federal authority when it denied without a hearing his claim that trial

counsel was ineffective for failing to authenticate the recording of his interview. To demonstrate

ineffective assistance of counsel under Strickland v. Washington, a defendant must show both

that his counsel’s performance was deficient and that the deficient performance prejudiced his

defense. 466 U.S. 668, 687 (1984). A deficient performance is one in which “counsel made

errors so serious that counsel was not functioning as the ‘counsel’ guaranteed by the Sixth

Amendment.” Id. The Supreme Court has explained that, if there is a reasonable probability that

the outcome might have been different as a result of a legal error, the defendant has established

prejudice and is entitled to relief. Lafler v. Cooper, 132 S. Ct. 1376, 1385-86 (2012); Glover v.

United States, 531 U.S. 198, 203-04 (2001); Williams, 529 U.S. at 393-95. Thus, Kamp must

show that his counsel’s representation was not within the range of competence demanded of

attorneys in criminal cases, and that there is a reasonable probability that, but for counsel’s

ineffectiveness, the result would have been different. See Hill v. Lockhart, 474 U.S. 52, 57

(1985). An ineffective assistance of counsel claim should be denied if the petitioner fails to

make a sufficient showing under either of the Strickland prongs. See Strickland, 466 U.S. at 697

(courts may consider either prong of the test first and need not address both prongs if the

defendant fails on one).


                                                  7
       New York’s test for ineffective assistance of counsel under the state constitution differs

slightly from the federal Strickland standard. “The first prong of the New York test is the same

as the federal test; a defendant must show that his attorney’s performance fell below an objective

standard of reasonableness.” Rosario v. Ercole, 601 F.3d 118, 123 (2d Cir. 2010) (citing People

v. Turner, 840 N.E.2d 123 (N.Y. 2005)). The difference is in the second prong. Under the New

York test, the court need not find that counsel’s inadequate efforts resulted in a reasonable

probability that, but for counsel’s error, the outcome would have been different. “Instead, the

‘question is whether the attorney’s conduct constituted egregious and prejudicial error such that

the defendant did not receive a fair trial.’” Id. at 123 (quoting People v. Benevento, 697 N.E.2d

584, 588 (N.Y. 1998)). “Thus, under New York law the focus of the inquiry is ultimately

whether the error affected the ‘fairness of the process as a whole.’” Id. (quoting Benevento, 697

N.E.2d at 588). “The efficacy of the attorney’s efforts is assessed by looking at the totality of

the circumstances and the law at the time of the case and asking whether there was ‘meaningful

representation.’” Id. (quoting People v. Baldi, 429 N.E.2d 400, 405 (N.Y. 1981)).

       The New York Court of Appeals views the New York constitutional standard as being

somewhat more favorable to defendants than the federal Strickland standard. Turner, 840

N.E.2d at 126. “To meet the New York standard, a defendant need not demonstrate that the

outcome of the case would have been different but for counsel’s errors; a defendant need only

demonstrate that he was deprived of a fair trial overall.” Rosario, 601 F.3d at 124 (citing People

v. Caban, 833 N.E.2d 213, 222 (N.Y. 2005)). The Second Circuit has recognized that the New

York “meaningful representation” standard is not contrary to the federal Strickland standard. Id.

at 124, 126. The Second Circuit has likewise instructed that federal courts should, like the New


                                                 8
York courts, view the New York standard as being more favorable or generous to defendants

than the federal standard. Id. at 125.

       Kamp’s ineffective assistance claim must fail, however, even under the more favorable

New York standard. The Appellate Division rejected the claim on § 440 review as follows:

               [Kamp] . . . argues that he received ineffective assistance because his trial counsel
       failed to investigate whether the audio recording of his interrogation was authentic and
       failed to object to its admission into evidence. In particular, [Kamp] asserts that the
       People’s case hinged upon this evidence. Contrary to this assertion, however, the People
       introduced testimony from the victim about [Kamp’s] inappropriate acts, which was
       further corroborated by other witnesses. Almost all of these witnesses were thoroughly
       cross-examined and, as [Kamp] recognizes, he did not fully admit to the alleged
       wrongdoing during his interrogation.
               In view of the foregoing, we cannot say that the failure to investigate the
       authenticity of the audio recording or to object to its admission constituted ineffective
       assistance. Moreover, given that [Kamp’s] trial counsel gave opening and closing
       statements, made pretrial motions, vigorously cross-examined the People’s witnesses and
       offered proof on [Kamp’s] behalf, the trial record and written submissions fail to disclose
       that [Kamp] was deprived of meaningful representation. Accordingly, County Court
       properly denied [Kamp’s] motion without a hearing.

Kamp, 77 N.Y.S.3d at 573-74 (citations omitted).

       The Appellate Division’s conclusion is both reasonable and fully supported by the

record. Although it is not clear from the appellate decision which of the two prongs the appellate

court rested its decision, an independent review of the record supports that trial counsel’s

performance was neither deficient, nor did Kamp suffer prejudice from it. The appellate court’s

reasoning does not run contrary to Strickland or any other federal authority.

       Similarly meritless is Kamp’s argument that the state courts unreasonably applied federal

authority when it denied the claim without holding an evidentiary hearing. Notably, in arguing

that the New York courts were required to hold an evidentiary hearing when adjudicating this

claim, Kamp cites only decisions involving federal convictions and federal prisoners and not


                                                 9
§ 2254 decisions, which, as discussed above, employ much narrower and deferential standards of

review. Kamp also cites New York state law in support. But under New York’s Criminal

Procedure Law, state courts may deny a CPL § 440.10 motion on the merits without a hearing if

“[t]he moving papers do not allege any ground constituting legal basis for the motion.” CPL

§ 440.30(4)(a). “Whether or not to hold a hearing on a motion to vacate judgment upon the

ground of newly discovered evidence is discretionary with the court to which the motion is

addressed.” People v. Crimmins, 343 N.E.2d 719 (N.Y. Ct. App. 1975), overruled on other

grounds by People v. Jones, 26 N.E.3d 754 (N.Y. Ct. App. 2014) (citations omitted). A hearing

is not required “where the court is able to reach its conclusion on the papers alone,” because to

do so “would serve no end of justice but would only protract futile litigation.” Id. (citations

omitted). In this case, the state court reached a determination on the papers alone, which “was

proper under New York State law, and did not did not violate clearly established Supreme Court

precedent or Federal law.” Rustici v. Philips, 497 F. Supp. 2d 452, 469 (E.D.N.Y. 2007), aff’d

sub nom. Rustici v. Phillips, 308 F. App’x 467 (2d Cir. 2009).

        Kamp alternatively requests an evidentiary hearing in this Court. “A district court has

broad discretion to hear further evidence in habeas cases.” Nieblas v. Smith, 204 F.3d 29, 31 (2d

Cir. 1999). “[W]here specific allegations before the court show reason to believe that the

petitioner may, if the facts are fully developed, be able to demonstrate that he is . . . entitled to

relief, it is the duty of the court to provide the necessary facilities and procedures for an adequate

inquiry.” Bracy v. Gramley, 520 U.S. 899, 908-09 (1997) (quoting Harris v. Nelson, 394 U.S.

286, 300 (1969)); see also Schriro v. Landrigan, 550 U.S. 465, 474 (2007) (“In deciding whether

to grant an evidentiary hearing, a federal court must consider whether such a hearing could


                                                  10
enable an applicant to prove the petition’s factual allegations, which, if true, would entitle the

applicant to federal habeas relief.”). The Supreme Court, however, made clear in Pinholster that

“review under [28 U.S.C.] § 2254(d)(1) is limited to the record that was before the state court

that adjudicated the claim on the merits.” Cullen v. Pinholster, 131 S. Ct. 1388, 1398 (2011);

see Townsend v. Sain, 372 U.S. 293, 312-13, 319 (1963), overruled on other grounds by Keeney

v. Tamayo-Reyes, 504 U.S. 1 (1992), superceded in part by statute, 28 U.S.C. 2254(e)(2) (1996).



       Although under Pinholster an evidentiary hearing in a federal habeas proceeding is not

absolutely precluded, see § 2254(e)(2), AEDPA requires that, in addition to showing diligence in

state court, a petitioner must allege a colorable claim for relief in order to obtain an evidentiary

hearing, see Schriro v. Landrigan, 550 U.S. 465, 474-45 (2007). As discussed above, Kamp has

failed to assert a colorable claim for relief as the ineffective assistance claim he raised in his

§ 440.10 motion. Because he does not cite to new laws or underlying facts that were not

developed on the record before the state courts, he also has failed to satisfy his burden of proof

under 28 U.S.C. § 2254. Kamp is therefore not entitled to habeas relief or an evidentiary hearing

on this ground.

Ground 2.      Admission of Uncharged Crime

       Kamp next avers that the trial court erred in admitting the uncharged crime evidence

surrounding the complainant’s rash, which the prosecution argued constituted evidence of

Kamp’s grooming of the victim. The trial court ruled that evidence that Kamp touched the

complainant’s breasts and vagina under the guise of “checking” her rash was relevant to prove

Kamp’s intent “regarding any contact with the alleged victim’s private parts,” and that, because


                                                  11
the court would give a limiting instruction, the probative value of the evidence outweighed its

potential prejudice. On direct appeal, the Appellate Division agreed that the evidence was

“relevant for the nonpropensity purpose of providing ‘necessary background information on the

nature of the relationship between [Kamp] and the victim, . . . plac[ing] the charged conduct in

context’” and that, “given the court’s limiting instructions and the particular relevance of the

evidence in contextualizing the victim’s delayed reporting of [Kamp’s] alleged abuse, the court

did not abuse in finding that the prejudicial effect of the evidence did not outweigh its probative

effect.” Kamp, 14 N.Y.S.3d at 165 (citations omitted).

       Kamp fares no better on federal habeas review. Under New York law, evidence of prior

crimes or bad acts may be admitted for the purpose of showing, e.g., 1) motive, 2) intent, 3)

absence of mistake or accident, 4) common scheme or plan, or (5) identity, as long as its

probative value outweighs the prejudicial effect. People v. Molineux, 61 N.E. 286, 293 (N.Y.

1901) (setting out the rule that evidence of prior bad acts cannot be used to prove that the

defendant has a propensity to commit such acts, but may be used for other purposes).2 This

evidence is also admissible to serve as background information or to complete the narrative of

the events. See People v. Dennis, 937 N.Y.S.2d 496, 498 (N.Y. App. Div. 2012).

       To the extent that Kamp contends that the trial court’s ruling was contrary to Molineux,

such claim presents solely an issue of state law that is not cognizable on federal habeas review.

See, e.g., Mercedes v. McGuire, No. 08-CV-299, 2010 WL 1936227, at *8 (E.D.N.Y. May 12,


       2
               Cf. FED. R. EVID. 404(b) ((1)“ Evidence of a crime, wrong, or other act is not
admissible to prove a person’s character in order to show that on a particular occasion the person
acted in accordance with the character. . . . (2) This evidence may be admissible for another
purpose, such as proving motive, opportunity, intent, preparation, plan, knowledge, identity,
absence of mistake, or lack of accident.”).

                                                 12
2010) (Appellate Division’s rejection of petitioner’s claim that the use of uncharged crimes

violated his due process rights was neither contrary to, nor an unreasonable application of,

clearly established Supreme Court precedent because “the Supreme Court has never held that a

criminal defendant’s due process rights are violated by the introduction of prior bad acts or

uncharged crimes.”); Allaway v. McGinnis, 301 F. Supp. 2d 297, 300 (S.D.N.Y. 2004) (the

Supreme Court has yet to clearly establish “when the admission of evidence of prior crimes

under state evidentiary laws can constitute a federal due process violation”).

         In any event, even if it were cognizable on federal habeas review, Kamp would not be

entitled to relief on it. The record reflects that the trial court considered whether the probative

value of the evidence outweighed its potential prejudice, and concluded that it did. The trial

court also provided a limiting instruction to ensure that the jury would properly evaluate the

testimony and not consider it for propensity purposes. The Appellate Division’s determination

that the trial “court did not abuse its discretion in finding that the prejudicial effect of the

evidence did not outweigh its probative value” is both reasonable and fully supported by the

record. Accordingly, the rejection of Kamp’s claim was not contrary to, or an unreasonable

application of, clearly-established Supreme Court authority, and he is not entitled to relief on this

claim.

Ground 3.       Denial of Adjournment Request

         Finally, Kamp claims that the trial court erred in denying his request to adjourn

sentencing after he retained new counsel and that the denial violated his right to counsel of his

choice. The record reflects that, two days prior to sentencing, Kamp’s newly-retained attorney

requested that sentencing be adjourned. The prosecutor opposed the request, arguing that the


                                                   13
untimely request would be “unfair as well as psychologically damaging to the victim,” and the

trial court denied it. On direct appeal, the Appellate Division concluded that Kamp failed to

preserve his claim regarding the denied adjournment because he did not raise before the trial

court any claim that the denial violated his right to counsel of his choice. Kamp, 14 N.Y.S.3d at

166.

       As an initial matter, Respondent correctly argues that Kamp’s claim is procedurally

barred from federal habeas review as well. “[A]n adequate and independent finding of

procedural default will bar federal habeas review of the federal claim.” Harris, 489 U.S. at 262.

In finding the prosecutorial conduct claim unpreserved for appellate review, the Appellate

Division relied upon New York’s contemporaneous objection rule, New York Criminal

Procedure Law (“CPL”) § 470.05(2), which has long been considered an “adequate and

independent ground” that bars federal habeas review. See Whitley v. Ercole, 642 F.3d 278, 292

(2d Cir. 2011). New York’s rule requires that an alleged error be “brought to the attention of the

trial court at a time and in a way that [gives it] the opportunity to remedy the problem and

thereby avert reversible error.” People v. Luperon, 647 N.E.2d 1243, 1246-47 (N.Y. 1995). As

the record supports that defense counsel did not raise this particular contention before the trail

court, the Appellate Division properly applied New York’s adequate and independent

contemporaneous objection rule, and his claim must be denied on that basis.

       Moreover, Kamp is not entitled to relief on the merits either. The matter of allowing

delays falls within the discretion of the trial judge. Ungar v. Sarafite, 376 U.S. 575, 589 (1964).

“Trial judges necessarily require a great deal of latitude in scheduling trials” due to the problems

associated with assembling witnesses, lawyers and jurors. Morris v. Slappy, 461 U.S. 1, 11


                                                 14
(1983); United States v. Garrett, 179 F.3d 1143, 1145 (9th Cir. 1999). In evaluating decisions

denying such requests, reviewing courts must pay particular attention to the reasons presented to

the trial judge in support of the request. Ungar, 376 U.S. at 589. In this case, Kamp was

sentenced more than two months after his conviction. He did not explain in his request why

sentencing needed to be adjourned, and the record reflects that, after the request was denied,

counsel made valid arguments as to why Kamp should be leniently sentenced. Accordingly,

Kamp fails to show that he was prejudiced by the denial and ultimately fails to show that the

state court’s rejection of his claim was contrary to, or an unreasonable application of, clearly-

established federal law.

                                         V. CONCLUSION

       Kamp is not entitled to relief on any ground raised in his Petition.

       IT IS THEREFORE ORDERED THAT the Petition under 28 U.S.C. § 2254 for a Writ

of Habeas Corpus is DENIED.

       IT IS FURTHER ORDERED THAT the Court declines to issue a Certificate of

Appealability. 28 U.S.C. § 2253(c); Banks v. Dretke, 540 U.S. 668, 705 (2004) (“To obtain a

certificate of appealability, a prisoner must ‘demonstrat[e] that jurists of reason could disagree

with the district court’s resolution of his constitutional claims or that jurists could conclude the

issues presented are adequate to deserve encouragement to proceed further.’” (quoting Miller-El,




                                                  15
537 U.S. at 327)). Any further request for a Certificate of Appealability must be addressed to the

Court of Appeals. See FED. R. APP. P. 22(b); 2D CIR. R. 22.1.

       The Clerk of the Court is to enter judgment accordingly.

       Dated: December 18, 2019.

                                                    /s/ James K. Singleton, Jr.
                                                    JAMES K. SINGLETON, JR.
                                                    Senior United States District Judge




                                               16
